Appeal by defendant from a judgment of the Supreme Court, Westchester County, rendered May 5, 1976, upon resentence, convicting him of attempted robbery in the first degree and assault in the second degree (two counts), upon a jury verdict, and imposing concurrent indeterminate sentences, each with a maximum of five years. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentences upon each of the convictions to concurrent indeterminate terms with a maximum of three years. As so modified, judgment affirmed. The sentences were excessive to the extent indicated herein. Latham, Acting P. J., Margett, Suozzi and Mollen, JJ., concur.